IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                               Assigned on Briefs December 14, 2000

            DERRICK D. JACKSON v. TENNESSEE DEPARTMENT OF
                          CORRECTION, ET AL.

                       Appeal from the Chancery Court for Williamson County
                             No. 27139    Jeffrey S. Bivins, Chancellor


                         No. M2000-02065-COA-R3-CV - Filed April 17, 2002


This appeal involves a dispute between a prisoner and the Department of Correction over the
prisoner’s loss of sentence credits as punishment for a disciplinary offense. Failing to obtain redress
from the Department, the prisoner filed a petition in the Chancery Court for Williamson County
alleging that he was being held unlawfully because his sentence had expired. The trial court
dismissed the petition, and the prisoner appealed. We have determined that this appeal is now moot
because the prisoner has been released from custody. Therefore, we vacate the trial court’s order and
remand the case with directions to dismiss the prisoner’s petition.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Vacated

WILLIAM C. KOCH, JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Derrick Jackson, Nashville, Tennessee, Pro Se.

Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor General; and Dawn
Jordan, Assistant Attorney General, for the appellees, Tennessee Department of Correction, Ricky
Bell, Zoyle A. Jones, Billy Smith, and Richard Merchant.

                                        MEMORANDUM OPINION1

                                                         I.

        Derrick Jackson was convicted of robbery on August 9, 1993, and was sentenced to serve six
years in the custody of the Department of Correction. One week later, he plead guilty to automobile

       1
           Tenn. Ct. Ap p. R. 10(b) provides:

       The Court, with the concurrence of all judges participating in the case, may affirm, reverse or m odify
       the actions of the trial court by mem orandum opinion wh en a form al opinion would have no
       precedential value. W hen a case is decid ed by m em oran dum opin ion it shall be designated
       “MEMORANDUM OPINION ,” shall not be published, and shall not be cited or relied on for any
       reason in a subsequent unrelated case.
burglary and received a three-year sentence for that conviction to be served consecutively to his
conviction for robbery. He was incarcerated at the Northeast Correctional Center. Between 1993
and 1998, Mr. Jackson earned 140 days of behavior credits and 170 days of program credits on his
robbery sentence and 6 behavior credits and 3 program credits on his automobile burglary sentence.

        Mr. Jackson was placed on administrative segregation on May 18, 1998. After receiving
several disciplinary “write ups” while on segregation, he was found guilty of a Class A disciplinary
offense.2 The prison disciplinary committee recommended that Mr. Jackson should forfeit six
months of sentence reduction credits and that he should be transferred to another institution. After
the warden and the Commissioner of Correction approved the committee’s recommendation, Mr.
Jackson was transferred to the Riverbend Maximum Security Institution.

        On January 8, 2000, Mr. Jackson was notified that the Department had deducted all nine days
of the sentence credits for his automobile burglary sentence and 171 days of sentence credits for his
robbery sentence. As a result of this change, Mr. Jackson’s sentence expiration date was changed
from October 1, 2000 to March 30, 2001. Mr. Jackson attempted to file a grievance regarding this
punishment but was unsuccessful because the grievance procedures cannot be used to review
changes in a prisoner’s sentence credits.

        On June 16, 2000, Mr. Jackson filed a petition in the Chancery Court for Williamson County
alleging that he had served his first sentence before the prison disciplinary committee’s action and
that deducting sentence reduction credits from an expired sentence violated the Department’s
policies and amounted to an unlawful restraint. The trial court dismissed Mr. Jackson’s petition on
August 7, 2000. While this appeal has been pending, Mr. Jackson was released from the custody
of the Department of Correction on March 30, 2001.3

       Mr. Jackson’s release from prison renders this appeal moot because it no longer presents a
present, live controversy. McCanless v. Klein, 182 Tenn. 631, 637, 188 S.W.2d 745, 747 (1945);
County of Shelby v. McWherter, 936 S.W.2d 923, 931 (Tenn. Ct. App. 1996); McIntyre v.
Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994). It no longer provides a means to grant Mr.
Jackson the relief he seeks because he has already been released from prison. Knott v. Stewart
County, 185 Tenn. 623, 626, 207 S.W.2d 337, 338-39 (1948); Ford Consumer Fin. Co. v. Clay, 984
S.W.2d 615, 616 (Tenn. Ct. App. 1998); Massengill v. Massengill, 36 Tenn. App. 385, 388-89, 255
S.W.2d 1018, 1019 (1952).

       Determining whether a case or an issue has become moot is a question of law. Charter
Lakeside Behavioral Health Sys. v. Tennessee Health Facilities Comm’n, 2001 WL 72342, at *5;
Orlando Residence, Ltd. v. Nashville Lodging Co., No. M1999-00943-COA-R3-CV, 1999 WL
1040544, at *3 (Tenn. Ct. App. Nov. 17, 1999) (No Tenn. R. App. P. 11 application filed). Thus,



         2
             The record does not shed light on the nature of Mr. Jackson’s offense.

         3
          Neither the Department nor Mr. Jackson brought his release to this court’s attention. However, after
confirming Mr. Jackson’s release with the D epartment, we take notice of M r. Jackson’s release as a post-judgment fact
in accordance with Tenn. R. App. P. 14.

                                                           -2-
unless the case fits within one of the recognized exceptions to the mootness doctrine,4 the courts will
ordinarily vacate the judgment and remand the case to the trial court with directions that it be
dismissed. Ford Consumer Fin. Co. v. Clay, 984 S.W.2d at 617; McIntyre v. Traughber, 884
S.W.2d at 138.

        In accordance with our finding that this appeal became moot as a result of Mr. Jackson’s
release from custody, we vacate the August 7, 2000 order and remand the case with directions that
Mr. Jackson’s petition be dismissed on the grounds of mootness. We tax the costs of this appeal to
Derrick Jackson for which execution, if necessary, may issue.


                                                                   _____________________________
                                                                   WILLIAM C. KOCH, JR., JUDGE




         4
            The courts hav e reco gnized several exce ption s to the mo otness doctrine. Exercising their discretion, McIntyre
v. Traughber, 884 S.W .2d at 137 ; Dockery v. D ockery, 559 S.W .2d 9 52, 9 54 (Ten n. Ct. App. 1977), they have declined
to dismiss cases when the issue involves important public interests, when the issue is important to the administration
of justice, and when an issue is capable of repetition but will evade judicial review. State ex rel. Anglin v. Mitch ell, 596
S.W.2d 779, 782 (Ten n. 19 80); New Rivieria Arts Theatre v. S tate, 219 T enn. 652, 65 8, 412 S.W .2d 890, 893 (1967);
LaR ouc he v. C rowell, 709 S.W .2d 585, 587 -88 (Tenn . Ct. App. 1985).

                                                             -3-